DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Claim Rejections - 35 USC § 112
Claim 11 was amended by adding limitation a template which lays out a plurality of parameters. The claim further recite limitation the buyers present the plurality of parameters stored in at least one of carrying cards, mobile phones, laptop computers, and flash memories to the consumer rights locker. It is unclear whether parameters in the step of presenting and parameters of the template are the same or different parameters because the parameters associated with the template has not been stored at least in light of the claimed languages.
For at least the reasons as noted, the rejection under 35 USC § 112(b) is sustained. 

Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to the rejection under 35 USC § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 11, limitation the plurality of parameters stored on at least one of carrying cards, mobile phones, laptop computers, and flash memories references to other items in the claim. It is unclear what item is being referenced.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later 

Claims 2, 4-11, 14-16 & 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over POLLARD [US 2010/0186066 A1] in view of KAWAKAMI et al. [US 2007/0067400 A1], hereinafter referred to as KAWAKAMI, and further in view of KORMAN [US 2007/0005643 A1].

Regarding claims 2 & 19, POLLARD teaches a method and program for managing a secure personal datastore stored on a personal data propagation environment. The method as taught in POLLARD reads on claims 2 & 19 as shown below.

CLAMS 2 & 19
A method of managing a consumer rights locker stored on the cloud, the method comprising:


building and storing, by a data manager, a plurality of levels of personal information on the consumer rights locker;





controlling access to the consumer rights locker, by an access controller, under terms of a consumer 

wherein the consumer rights locker includes an overview of a scope of access for the consumer,






wherein the overview enables the consumer to view, determine, and change what personal information to shared and with whom, all in one place;






storing the plurality of parameters needed to access the consumer rights locker in at least one of carrying cards, mobile phones, laptop computers, and flash memories, 

wherein the plurality of stored parameters which is needed to access the personal information of the consumer from the consumer rights locker;
the buyers present the plurality of parameters stored in at least one of carrying cards, mobile phones, laptop computers, and flash memories to the consumer rights locker 



to access at least one level of the plurality of levels of the personal information in the consumer rights locker 


when it is determined that the plurality of parameters includes an access right that is consistent with information in the scope of access.






POLLARD 
A method of managing a user’s secure data store located on the cloud, e.g., a plurality of secure personal data stores (POLLARD, Abstract & ¶¶ 0031 & 0046), the method comprising:
personal data items of a user are generated as in FIG. 2B (POLLARD, ¶ 0037), wherein the personal data items are stored in a data structure of a user’s secure data store (POLLARD, ¶ 0019), and are categorized 
access to the user’s secure data store is controlled by the user (POLLARD, ¶ 0027) under different subscriptions (POLLARD, ¶ 0021), 
user’s secure data store includes user interface functionality for managing (e.g., add, update, delete) the personal data items stored in the user’s secure personal data store (POLLARD, ¶ 0022), the user interface functionality for managing (e.g., add, update, delete) the personal data items is considered as being equivalent to the claimed an overview of a scope of access for the consumer,
wherein the user interface functionality enable the consumer to view (view) personal data items as shown in FIG. 2G (POLLARD, ¶ 0052), to update personal data items (change) and control access personal data items (determine) in response to a request from a subscriber 106 (POLLARD, ¶ 0022), wherein access to personal data items from all subscribers are controlled via the user interface functionality (POLLARD, ¶ 0022), 

wherein the unique identifiers are needed for accessing personal data items (POLLARD, ¶ 0133);

the unique identifiers associated with the requests are given to the user’s secure data store by the personal data subscribers (POLLARD, ¶¶ 0072[Wingdings font/0xE0]0073), wherein the unique identifiers are stored in carrying cards, e.g., keychain memory devices (POLLARD, ¶ 0133), 
to access categorized personal data items in the user’s secure data store (POLLARD, ¶ 0073), wherein the personal data items are categorized based on a plurality of level of services (POLLARD, ¶ 0020),
wherein requests are granted if read/write request associated with the authenticated unique identifiers matches access right in the 
wherein limitations a data manager, an access controller are considered being equivalent to computer instructions (POLLARD, ¶ 0125) to perform the method as disclosed in POLLARD.


POLLARD does not explicitly teach that the plurality of unique identifiers associated with personal data subscribers are transmitted to corresponding subscribers, e.g., transmitting, by the access controller, to buyers of the personal information the plurality of stored parameters.
KAWAKAMI teaches that unique identifier associated with a subscriber is transmitted to that subscriber during the registration process (KAWAKAMI, FIGS. 6 & 7- ¶¶ 0085[Wingdings font/0xE0]0090).
Obviously, using KAWAKAMI’s technique with POLLARD’s process of subscribing as shown in FIG. 7, plurality of unique identifiers associated with personal data subscribers are transmitted to corresponding subscribers, e.g., transmitting to buyers of the personal information the plurality of stored parameters.
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in KAWAKAMI into POLLARD in order to manage the process of subscribing.
POLLARD & KAWAKAMI do not explicitly teach that a template which lays out a plurality of parameters needed to access the personal information from the consumer rights locker, wherein the plurality of parameters comprises an online address of the consumer rights locker and a key to unlock an authorized level of the plurality of levels of the personal information is used for controlling access.
a template which lays out a plurality of parameters needed to access the personal information from the consumer rights locker, e.g., a template as shown in KORMAN’s FIG. 3 lays out parameters need to access personal information from the data store (KORMAN, ¶¶ 0015 & 0054), wherein the plurality of parameters comprises an online address of the consumer rights locker and a key to unlock an authorized level of the plurality of levels of the personal information, e.g., parameters includes a web address of the data store and an emergency password to unlock certain data of multiple levels of personal information (KORMAN, ¶¶ 0054[Wingdings font/0xE0]0055 & 0062).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in KORMAN into POLLARD & KAWAKAMI in order to control access to personal information.

Regarding claim 11, POLLARD teaches a method of managing and controlling personal information of a consumer. The method as taught in POLLARD reads on claim 11 as shown below.

CLAM 11
A method of managing and controlling personal information of a consumer, the method comprising:
building and storing, by a data manager, a plurality of levels of the personal information on a consumer rights locker on the cloud;







enabling the consumer to control access to the personal information on the consumer rights locker under terms of the consumer using a access controller,
wherein the consumer rights locker includes an overview of a scope of access for the consumer,






wherein the overview enables the consumer to view, determine, and change what personal information to share and with whom, all in one place;






wherein when the consumer makes a change, a notice of the change goes out immediately to all buyers of the personal information,


receiving, at the access controller, a request to access the consumer rights locker of the consumer from at least one buyer of personal information; 

the plurality of parameters stored on at least one of carrying cards, mobile phones, laptop computers, and flash memories,
the plurality of parameters is needed by the at least one buyer of the personal information to access the personal information of the consumer from the consumer rights locker;

granting, by an access manager, access to at least one level of the plurality of levels of the personal information in the consumer rights locker when it is determined that the plurality of parameters includes an access right that is consistent with information in the scope of access.

POLLARD
A method of managing a user’s secure data store (POLLARD, Abstract & ¶¶ 0031 & 0046), the method comprising:
personal data items of a user are generated as in FIG. 2B (POLLARD, ¶ 0037), wherein the personal data items are stored in a data structure of a user’s secure data store (POLLARD, ¶ 0019), and are categorized 
access to the user’s secure data store is controlled by the user (POLLARD, ¶ 0027) under different subscriptions (POLLARD, ¶ 0021), 
user’s secure data store includes user interface functionality for managing (e.g., add, update, delete) the personal data items stored in the user’s secure personal data store (POLLARD, ¶ 0022), the user interface functionality for managing (e.g., add, update, delete) the personal data items is considered as being equivalent to the claimed an overview of a scope of access for the consumer,
wherein the user interface functionality enable the consumer to view (view) personal data items as shown in FIG. 2G (POLLARD, ¶ 0052), to update personal data items (change) and control access personal data items (determine) in response to a request from a subscriber 106 (POLLARD, ¶ 0022), 
in response to an indication of an update to personal data item stored in the secure personal data store (POLLARD, ¶ 0082), the updated personal data item is transmitted to all subscribers (POLLARD, ¶ 0084),
requests to access to the user’s secure data store from at least one subscriber is received as shown in FIG. 7 (POLLARD, ¶ 0099) using unique identifiers associated with requests (POLLARD, ¶¶ 0072[Wingdings font/0xE0]0073); 
wherein the unique identifiers are stored in carrying cards, e.g., keychain memory devices (POLLARD, ¶ 0133),
the unique identifiers are needed for corresponding personal data subscribers to access the personal data items of the consumer from the secure personal data store (POLLARD, ¶¶ 0019 & 0133);
access to categorized personal data items in the user’s secure data store are granted (POLLARD, ¶ 0073), wherein the personal data items are categorized based on a 
wherein limitations a data manager, an access controller, an access manager are considered being equivalent to computer instructions (POLLARD, ¶ 0125) to perform the method as disclosed in POLLARD.


POLLARD does not explicitly teach that the plurality of unique identifiers associated with personal data subscribers are transmitted to corresponding subscribers, e.g., transmitting to the at least one buyer of the personal information the plurality of stored parameters.
KAWAKAMI teaches that unique identifier associated with a subscriber is transmitted to that subscriber during the registration process (KAWAKAMI, FIGS. 6 & 7- ¶¶ 0085[Wingdings font/0xE0]0090).
Obviously, using KAWAKAMI’s technique with POLLARD’s process of subscribing as shown in FIG. 7, plurality of unique identifiers associated with personal data subscribers are transmitted to corresponding subscribers, e.g., transmitting to the at least one buyer of the personal information the plurality of stored parameters.
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in KAWAKAMI into POLLARD in order to manage the process of subscribing.
POLLARD & KAWAKAMI do not explicitly teach that a template which lays out a plurality of parameters needed to access the personal information from the consumer rights locker, wherein the plurality of parameters comprises an online address of the consumer rights locker and a key to unlock an authorized level of the plurality of levels of the personal information is used for controlling access.
KORMAN teaches that a template which lays out a plurality of parameters needed to access the personal information from the consumer rights locker, e.g., a template as shown in KORMAN’s FIG. 3 lays out parameters need to access personal information from the data store (KORMAN, ¶¶ 0015 & 0054), wherein the plurality of parameters comprises an online address of the consumer rights locker and a key to unlock an authorized level of the plurality of levels of the personal information, e.g., parameters includes a web address of the data store and an emergency password to unlock certain data of multiple levels of personal information (KORMAN, ¶¶ 0054[Wingdings font/0xE0]0055 & 0062).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in KORMAN into POLLARD & KAWAKAMI in order to control access to personal information.

Regarding claim 4, POLLARD further discloses that the buyers comprise at least one of services, businesses, and other entities interested in the personal information (POLLARD, ¶¶ 0020[Wingdings font/0xE0]0021).

Regarding claim 5, POLLARD further discloses that the consumer rights locker comprises an overview page to display the scope of access to enable the consumer to view and select what personal information to share and with whom (POLLARD, FIG. 2G & ¶¶ 0052[Wingdings font/0xE0]0055).

Regarding claim 6, POLLARD further discloses the step of adjusting data sharing policies and standards, by an access manager, using the overview page (POLLARD, FIG. 2G & ¶¶ 0052[Wingdings font/0xE0]0055).

Regarding claim 7, POLLARD further discloses the step of transmitting, by the access controller, a notice to the buyers of information when the data sharing policies and standards are adjusted (POLLARD, ¶ 0048).

Regarding claim 8, KAWAKAMI further discloses that transmitting the plurality of stored parameters to buyers of the personal information comprises transmitting the plurality of stored parameters online (KAWAKAMI, FIGS. 6 & 7- ¶¶ 0085[Wingdings font/0xE0]0090).

Regarding claim 9, KAWAKAMI further discloses that transmitting the plurality of stored parameters to buyers of the personal information comprises transmitting the plurality of stored parameters by electronic mail (KAWAKAMI, FIGS. 6 & 7- ¶¶ 0085[Wingdings font/0xE0]0090).

Regarding claim 10, KAWAKAMI further discloses the step of presenting the plurality of stored parameters to the buyers of the personal information as noted above with regard to claim 2.
POLLARD’s process of subscribing as shown in FIG. 7 is a point of sale of the personal information.
Obviously, using KAWAKAMI’s technique with POLLARD’s process of subscribing as shown in FIG. 7, plurality of unique identifiers associated with personal data subscribers are transmitted and presented to corresponding subscribers at a point of sale of personal data, e.g., presenting the plurality of parameters to buyers of the personal information at a point of sale of the personal information.

Regarding claim 14, POLLARD further discloses that the buyers comprise at least one of services, businesses, and other entities interested in the personal information (POLLARD, ¶¶ 0020[Wingdings font/0xE0]0021).

Regarding claim 15, POLLARD further discloses that the consumer rights locker comprises an overview page to display the scope of access to enable the consumer to view and select what personal information to share and with whom (POLLARD, FIG. 2G & ¶¶ 0052[Wingdings font/0xE0]0055).

Regarding claim 16, POLLARD further discloses the step of adjusting data sharing policies and standards, by an access manager, using the overview page (POLLARD, FIG. 2G & ¶¶ 0052[Wingdings font/0xE0]0055).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        March 15, 2022